DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. 	This application is in condition for allowance except for the presence of claims 1-6 directed to an invention non-elected without traverse.  Accordingly, claims 1-6 has been cancelled.

EXAMINER’S AMENDMENT
3. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Douglas Bucklin on 11/26/2021. Claims 1-6 have been cancelled and amendments to the following limitations of claims 7-9 have been underlined. 
The application has been amended as follows: 
(Cancelled)
(Cancelled)
(Cancelled)
(Cancelled)
(Cancelled)
(Cancelled)
7. (Currently Amended) A Combination public key based digital currency payment method, comprising the following steps: 
S1: a payee notifies a payment account of a payee amount, and the account determines an amount of a digital currency that needs to be paid; and the-5-6809579.1Applicant: JIN SHANG BO CHUANG (BEIJING)SCIENCE&TECHNOLOGY CO. LTDApplication No.: 16/464,938 notification method is implemented by an authenticity certification of the account and an authenticity certification of an amount:
SIGfirm(time)=(s5, c5)=sign5;
SIGfirm(amount)=(s6, c6)=sign6; 
wherein
SIG is a signature function, firm is a private key of a firm identity corresponding to the payee, the private key of the firm identity is indicated by lowercase and italic alphabetic symbols; and time1 indicates a signature time1, and amount indicates the amount; 
S2: the payee packs the above data into datal and a quick response code 1, and sends the datal and the quick response code 1 to the payment account;
data1={Firm, time1, sign1, sign2, amount};
wherein Firm is a firm identity corresponding to the payee: 

VERFIRM(“time1, s5”)=c5′;
VERFIRM(amount, s6)=c6′;
wherein 
VER is a verification function, and FIRM is a public key of the firm identity corresponding to the payee, the public key of the firm identity is indicated by lowercase and italic alphabetic symbols; 
S4: the payment account calls out data2 and a quick response code 2 of an authenticity certification of a valueless digital currency, and the authenticity certification -6-6809579.1Applicant: JIN SHANG BO CHUANG (BEIJING)SCIENCE&TECHNOLOGY CO. LTDApplication No.: 16/464,938of the valueless digital currency comprises an authenticity certification of an issuer and an authenticity certification of a serial number:
SIGbank(time2)=(s1, c1)=sign 1;
SIGbank(serial-no)=(s2, c2)=sign2;
data2={Bank,time2,sign1,serial-no,sign2};
wherein
bank is a private key of the bank identity of the issuer, the private key of the bank identity is indicated by lowercase and italic alphabetic symbols, and Bank is the bank identity of the issuer; time2 indicates a signature time; serial-no is the serial number of the valueless digital currency;

	SIGaccount(time)=(s3, c3)=sign3;
SIGaccount (amount)=(s4, c4)=sign4;
data3={Account, time3, sign3, amount, sign4};
	evidence of an authenticity certification of a fund flow is provided by the payment account according to the following formulas:
	SIGaccount(Firm)=sign7;
	wherein
	account is a private key of the payment account, and the private key of the payment account is indicated by lowercase and italic alphabetic symbols; time3 indicates a signature time;
	S6: the payment account sends a data packet data to the bank, and the data comprises data2, data3, and the authenticity certification of the fund flow {Firm, sign7};
	the data packet can be sent in an encryption manner:
	rG=key;
Ekey(data)=code1;
ENCBANK(key)=β1;

Wherein

Bank is a public key of the bank identity, and the public key of the bank identity is indicated by uppercase and italic alphabetic symbols;
	the account sends code1 and β1 to the bank;
	S7: the bank receives the data, and if the data is encrypted, decryption is first performed:
	DECbank(β1)=key;
Dkey(code1)=data;
data={data2, data3, Firm, sign7}; 
wherein
data2={Band, time2, sign1, serial-no, sign2};
data3={Account, time3, sign3, amount, sign4};
wherein DEC is an asymmetric decryption function, and D is a symmetric decryption function;
the bank checks authenticity item by item, comprising authenticity of the valueless digital currency; authenticity of the valuable digital currency and authenticity of the fund flow; 
S8: after verification is completed, the bank makes a settlement; when making a settlement, the bank must keep an authenticity certification of the payment account, a fund withdrawal of amount authenticity certification of the payment account, and a fund flow of fund flow authenticity certification of the payment account; and then the bank issues a settlement 
	SIGbank(time)=(s8, c8)=sign8;
SIGbank(amount)=(s9, c9)=sign9;
Data4={Bank, time4, sign8, amount, sign9};
S9: data4 is sent in an encryption manner:
rG=key;
Ekey(data4)=code2;
ENCFIRM(key)=β2;
the bank sends code 2 and β2 to Firm;
wherein
r is a random integer, G is a base point of an elliptic curve, key is a randomly generated symmetric key and used for data encryption; under an action of the key, the data data4 is encrypted to obtain a password code2; and then the key is encrypted by using a public key FIRM of the payee to obtain a key β2 of a symmetric key;
S10: after receiving the settlement notification of the bank, the payee verifies authenticity of the settlement notification of the bank, and issues a receipt to the payment; and if the notification is encrypted, decryption is performed: 
DECfirm(β2)=key;
key(code2)=data3;
data4={Bank, time4, sign8, amount, sign9};
wherein
	sign8 is the authenticity certification of the bank, and sign9 is the authenticity certification of the amount;
	S11: the payee verifies the authenticity certification of the bank and the authenticity certification of the amount in the settlement notification of the bank:
VERBANK(time)=c8’;
VERBANK(amount)=c9’;
S12: the payee issues the receipt, wherein the receipt comprises a authenticity certification of a firm and the authenticity certification of the amount, which are made into a data packet and data5 and provide a quick response code 5, wherein the quick response code 5 is indicated by QR5:
	SIGfirm(time5)=(s10, c10)=sign10;
SIGfirm(amount)=(s11, c11)=sign 11;
data5={Firm, time5, sign10, amount, sign11}
wherein
	sign10 indicates the authenticity certification of the firm; and sign11 indicates the authenticity certification of the amount.
	
Combination public key based digital currency payment method according to claim 7, further comprising the following step: S13: the receipt is printed on paper or an invoice. 
	
	9. (Currently amended) The Combination public key based digital currency payment method according to claim 7, wherein the quick response code is printed on paper, or stored in an electronic device. 

Allowable Subject Matter
4. 	Claims 7-9 are allowed.
5. 	The following is an examiner’s statement of reasons for allowance: the combination of limitations including the firm identity corresponding to the payee the private key of the firm identity is indicated by lowercase and italic alphabetic symbols and time indicates signature and the authentication certification of the valueless digital currency comprises an authenticity certification of an issuer in combination with other limitations independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 




Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYASA SHAAWAT whose telephone number is (571)272-3939.  The examiner can normally be reached on M-F, 8 AM TO 5 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JEFFREY PWU can be reached on (571)272-6789. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 


/MAYASA SHAAWAT/
Examiner, Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433